DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on January 12, 2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al. (US 2016/0046853).
With respect to Claim 1, Chatterji discloses a method comprising introducing a cement composition into a lost circulation zone of a wellbore (Chatterji: Sections [0002] & [0046]-[0069]), the cement composition comprising: a cement slurry, the cement slurry comprising Portland Cement, silica sand, silica flour, hematite, and manganese tetraoxide (Chatterji: Sections [0018], [0033], [0036] & [0037]); and an epoxy resin system comprising: at least one as instantly claimed (Chatterji: Sections [0015], [0020]-[0027] & [0058]-[0060]); and a curing agent comprising diethylenetriamine, triethylenetetramine, tetraethylenepentamine, isophoronediamine, or combinations thereof (Chatterji: Sections [0013]-[0018] & [0028]-[0031]); and curing the cement composition to form a cured cement composition, where the cured cement composition seals the lost circulation zone (Chatterji: Sections [0002], [0013]-[0018], [0028]-[0037], [0046]-[0069]); wherein materials such as sand are known to contain silica – See Evidence: Non-Patent Literature as cited on PTO-892 - Silica, Crystalline; Page 1).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal density and amounts to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for sealing/cementing in wellbore operations, and a finite number of identified, predictable solutions including injecting a composition comprising suitable amounts of the components as set forth above with a suitably adjusted density as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Chatterji, one of ordinary skill in the art could have pursued a desired density and amounts of components, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill 
With respect to Claim 2, Chatterji teaches the method as provided above with respect to Claim 1, and further discloses “…where introducing the cement composition to the lost circulation zone comprises injecting the cement composition into the lost circulation zone” (Chatterji: Sections [0046]-[0057]). 
With respect to Claim 3, Chatterji teaches the method as provided above with respect to Claim 1, and further teaches treating any fracture zone (Chatterji: Section [0053]). As such, although the reference fails to explicitly disclose the method steps set forth above with respect to “a narrow fracture gradient zone” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat a desired fracture zone, such as instantly claimed, in order to yield predictable results in well treatment. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for sealing/cementing in wellbore operations, and a finite number of identified, predictable solutions including injecting a composition comprising components as set forth above in a desired fracture zone as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Chatterji, one of ordinary skill in the art could have pursued a narrow fracture gradient zone as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that 
With respect to Claim 4, Chatterji teaches the method as provided above with respect to Claim 1, and further discloses “…further comprising drilling through the cured cement composition sealing the lost circulation zone to continue drilling the wellbore” (Chatterji: Sections [0064]-[0069]). 
With respect to Claim 5, Chatterji teaches the method as provided above with respect to Claim 1. Chatterji further discloses introducing a spacer fluid, the cement composition or both and also teaches embodiments wherein the composition contacts the drill string (Chatterji: Sections [0013]-[0018], [0028]-[0032], [0036], [0046]-[0069]); which is considered to encompass introduction “through a drill string disposed within the wellbore” as instantly claimed. To the extent there is any difference between the introducing of Chatterji’s disclosure and the introducing as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 6, Chatterji teaches the method as provided above with respect to Claim 1, and further discloses introducing a displacement fluid after the cement composition (Chatterji: Sections [0013]-[0018], [0028]-[0032], [0036], [0046]-[0069]); wherein introducing the displacement fluid as disclosed by Chatterji would appear to result in displacement of the cement composition into the lost circulation zone as instantly claimed. To the extent there is any difference between the displacing of Chatterji’s disclosure and the displacing as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
With respect to Claim 7, Chatterji teaches the method as provided above with respect to Claim 1, and further teaches controlling and/or customizing the set/cure time based on wellbore 
As such, although the reference fails to explicitly limit the cure time to a range as instantly claimed, it would have it would have been obvious to one of ordinary skill in the art to suitably tailor the cure time for a desired application insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal cure time to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for sealing/cementing in subterranean applications, and a finite number of identified, predictable solutions including employing a composition comprising components, with a tailored cure time, as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Chatterji, one of ordinary skill in the art could have pursued a desired cure time with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 8, Chatterji discloses a method comprising introducing a cement composition into an annulus of a wellbore (Chatterji: Sections [0002] & [0046]-[0069]), the cement composition comprising: a cement slurry, the cement slurry comprising Portland Cement, silica sand, silica flour, hematite, and manganese tetraoxide (Chatterji: Sections [0018], [0033], [0036] & [0037]); and an epoxy resin system comprising: at least one as instantly claimed (Chatterji: Sections [0015], [0020]-[0027] & [0058]-[0060]); and a curing agent comprising diethylenetriamine, triethylenetetramine, tetraethylenepentamine, isophoronediamine, or combinations thereof (Chatterji: Sections [0013]-[0018] & [0028]-[0031]); and curing the cement composition to form a cured cement composition, where the cured cement composition seals the annulus (Chatterji: Sections [0002], [0013]-[0018], [0028]-[0037], [0046]-[0069]); wherein materials such as sand are known to contain silica – See Evidence: Non-Patent Literature as cited on PTO-892 - Silica, Crystalline; Page 1).
The reference further teaches cement compositions having a density in a range that overlaps with the range as instantly claimed and adjusting the density as desired for the application (Chatterji: Sections [0018] & [0036]-[0038]); and also teaches employing suitable amounts of the components of the compositions for the desired application and desired result (Chatterji: Sections [0018], [0033]-[-0038]). As such, although the reference fails to explicitly limit the density of the cement slurry and the amounts of the silica sand, silica flour, hematite and manganese tetraoxide components to the respective ranges as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a suitable density and amounts of components insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions  
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for sealing/cementing in wellbore operations, and a finite number of identified, predictable solutions including injecting a composition comprising suitable amounts of the components as set forth above with a suitably adjusted density as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Chatterji, one of ordinary skill in the art could have pursued a desired density and amounts of components, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 9, Chatterji teaches the method as provided above with respect to Claim 8, and further teaches wherein introducing the cement composition into the annulus comprises introducing the cement composition into a casing-casing annulus (Chatterji: Section [0051]); and employing the composition in addressing adverse pressure situations (Chatterji: Section [0066]). As such, although the reference fails to explicitly disclose introducing the composition into the casing-casing annulus experiencing “pressure increase” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ the composition in a desired area, such as a casing-casing annulus, experiencing adverse/increased pressure, in order to control pressure and/or yield predictable results in well treatment. 

With respect to Claim 10, Chatterji teaches the method as provided above with respect to Claim 8, and further discloses “…where introducing the cement composition into the annulus comprises introducing the cement composition into one or more sections of the annulus comprising micro-cracks” (Chatterji: Sections [0051]-[0069]). 
With respect to Claim 11, Chatterji teaches the method as provided above with respect to Claim 8, and further teaches embodiments wherein the composition contacts the drill string ((Chatterji: Sections [0013]-[0018], [0028]-[0032], [0036], [0046]-[0069]); which is considered to encompass introduction “to the wellbore through a drill string” as instantly claimed. To the extent there is any difference between the introducing of Chatterji’s disclosure and the introducing as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 12, Chatterji teaches the method as provided above with respect to Claim 8, and further teaches controlling and/or customizing the set/cure time based on wellbore conditions and/or the desired application; optionally employing set accelerators and/or set retarders to tailor the rate of setting; and tailoring the amount of components based on resin chemistry and properties of the seal required for the desired application (Chatterji: Sections [0028], [0029] & [0041]-[0043]). 
As such, although the reference fails to explicitly limit the cure time to a range as instantly claimed, it would have it would have been obvious to one of ordinary skill in the art to suitably tailor the cure time for a desired application insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal cure time to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for sealing/cementing in subterranean applications, and a finite number of identified, predictable solutions including employing a composition comprising resins and curing agents, with a tailored cure time as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Chatterji, one of ordinary skill in the art could have pursued a desired cure time with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but 
With respect to Claim 13, Chatterji discloses a method for repairing a weak zone in a hydrocarbon production well, the method comprising: perforating at least one tubular string in the weak zone of the hydrocarbon production well; injecting a cement composition through the tubular string and into the weak zone of the hydrocarbon production well (Chatterji: Sections [0002], [0013]-[0018] & [0046]-[0069]), the cement composition comprising: a cement slurry, the cement slurry comprising Portland Cement, silica sand, silica flour, hematite, and manganese tetraoxide (Chatterji: Sections [0018], [0033], [0036] & [0037]); and an epoxy resin system comprising: at least one as instantly claimed (Chatterji: Sections [0015], [0020]-[0027] & [0058]-[0060]); and a curing agent comprising diethylenetriamine, triethylenetetramine, tetraethylenepentamine, isophoronediamine, or combinations thereof (Chatterji: Sections [0013]-[0018] & [0028]-[0031]); and curing the cement composition (Chatterji: Sections [0002], [0013]-[0018], [0028]-[0037], [0046]-[0069]); wherein materials such as sand are known to contain silica – See Evidence: Non-Patent Literature as cited on PTO-892 - Silica, Crystalline; Page 1).
The reference further teaches cement compositions having a density in a range that overlaps with the range as instantly claimed and adjusting the density as desired for the application (Chatterji: Sections [0018] & [0036]-[0038]); and also teaches employing suitable amounts of the components of the compositions for the desired application and desired result (Chatterji: Sections [0018], [0033]-[-0038]). As such, although the reference fails to explicitly limit the density of the cement slurry and the amounts of the silica sand, silica flour, hematite and manganese tetraoxide components to the respective ranges as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal density and amounts to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for sealing/cementing in wellbore operations, and a finite number of identified, predictable solutions including injecting a composition comprising suitable amounts of the components as set forth above with a suitably adjusted density as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Chatterji, one of ordinary skill in the art could have pursued a desired density and amounts of components, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 14, Chatterji teaches the method as provided above with respect to Claim 13, and further discloses “…further comprising identifying a weak zone of a cement sheath of the hydrocarbon production well” (Chatterji: Sections [0050]-[0069]). 
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al. (US 2016/0046853), in view of Gienau et al. (US 2001/0035111).
With respect to Claims 15-18, Chatterji teaches the method as provided above with respect to Claim 1, and further teaches resins such as bisphenol type (including bisphenol-A-epichlorohydrin) and glycidyl ether resins; and also teaches incorporating reactive diluents into the resin (which is considered as the resin system comprising such materials), such as butyl (alkyl) glycidyl ether and cyclohexane dimethanol diglycidyl ether; and also teaches selecting a desired type of diluent based on the application (Chatterji: Sections [0015], [0026], [0027] & [0058]).
Chatterji, however, fails to explicitly limit the epoxy resin system as comprising 2,3-epoxypropyl o-tolyl ether, alkyl glycidyl ethers having from 12 to 14 carbon atoms, a compound having formula (I) or 1,6-hexanediol ether as respectively claimed.
Gienau teaches methods and curable compositions in boreholes therein (Gienau: Section [0001]), wherein epoxy resin systems comprising 2,3-epoxypropyl o-tolyl ether (synonym: o-cresyl glycidyl ether), alkyl glycidyl ethers having from 12 to 14 carbon atoms, a compound having formula (I) and/or 1,6-hexanediol ether (synonym: dihydroxyhexane diglycidyl ether) are used as an alternative to epoxy resin systems comprising butyl glycidyl ether and/or cyclohexane dimethanol diglycidyl ether; and also teaches these materials as alternatives to or in combination with reactive diluents, such as butyl glycidyl ether and/or cyclohexane dimethanol diglycidyl ether and in combination with bisphenol (including bisphenol-A) type resins (Gienau: Sections [0012], [0015] & [0019]); wherein such resin systems are taught to provide improved strength (Gienau: Sections [0001], [0002] & [0027]). Gienau also teaches these resin systems in combination with the curing agents disclosed by Chatterji (Gienau: Section [0020]). 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chatterji with the aforementioned 
It is further noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for sealing applications in a wellbore, and a finite number of identified, predictable solutions including the use of resin systems as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Chatterji and Gienau, one of ordinary skill in the art could have pursued a known alternative resin system with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Response to Arguments
Applicants’ arguments with respect to the rejection(s) of Claims 1-14 under 103 as being unpatentable over Chatterji have been fully considered but they are not persuasive. Applicants assert that Chatterji does not teach the use of a curing agent comprising diethylenetriamine, triethylenetetramine, tetraethylenepentamine, isophoronediamine, or combinations thereof. 
The Examiner respectfully disagrees

Applicants’ arguments with respect to new claims 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674